In a condemnation proceeding by the Village of Roslyn Harbor, pursuant to article 14 of the Village Law (§ 306 et seq.), to acquire the fee title for highway purposes to certain property known as “ Old Back Road,” allegedly owned by the defendant Berger and another, the village appeals from an order of the Supreme Court, Nassau County, dated February 20, 1963, which confirmed the report of-a Special Referee who, after a nonjury trial of the question of title to and the status of said road, found that it was “ no longer burdened [with] or subject to any highway use ”, Appeal dismissed, with $10 costs and disbursements, on the ground that the order is not appealable (see Village Law, § 321-1; Matter of Incorporated Vil. of Hempstead [Federated Dept. Stores], 3 A D 2d 922). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.